          Case 3:97-cr-00232-MPS Document 651 Filed 09/24/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


  UNITED STATES OF AMERICA,
           Plaintiff,                                         No. 3:97cr232(MPS)
           v.
  LLOYD STREATER,
           Defendant.




                   ORDER REDUCING TERM OF SUPERVISED RELEASE

         In accordance with 18 U.S.C. § 3583(e)(1), the Court hereby ORDERS that Mr. Streater's

term of supervised release shall be reduced by 12 months in light of his successful completion of

Reentry Court on September 23, 2020. Given this reduction, Mr. Streater's term of supervised

release shall now conclude on August 14, 2023.

         IT IS SO ORDERED.

                                                    _______/s/____________
                                                    Michael P. Shea, U.S.D.J.


Dated:           Hartford, Connecticut
                 September 24, 2020
